PER CURIAM.
This appeal is from the judgment of the United States Court of International Trade, 1 C.I.T. -, 517 F.Supp. 698 (1981), dismissing appellant’s complaint that certain torsionally soft couplings, classified as shaft couplings under item 680.50, Tariff Schedules of the United States (TSUS), should.be classified as parts of internal combustion engines under item 660.54, TSUS. After careful consideration of appellant’s arguments, we are in full agreement with the reasoning of the opinion of the Court of International Trade, and, accordingly, the judgment is affirmed.